  Case 17-11080-mdc        Doc 72     Filed 09/23/20 Entered 09/23/20 17:48:10             Desc
                                          Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


In re: CYNTHIA NESSIM                        §       Case No. 17-bk-11080
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


William C Miller, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 02/16/2017.

       2) The plan was confirmed on 03/01/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 02/20/2020.

       6) Number of months from filing or conversion to last payment: 36.

       7) Number of months case was pending: 43.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $120,900.00.

       10) Amount of unsecured claims discharged without full payment: $53,350.86.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-11080-mdc        Doc 72     Filed 09/23/20 Entered 09/23/20 17:48:10              Desc
                                          Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 14,000.00
      Less amount refunded to debtor(s)                            $ 0.00
NET RECEIPTS                                                                        $ 14,000.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 11,512.00
       Court Costs                                                 $ 0.00
       Trustee Expenses & Compensation                        $ 1,010.25
       Other                                                       $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 12,522.25

Attorney fees paid and disclosed by debtor(s):                       $ 0.00



Scheduled Creditors:
Creditor                                        Claim        Claim          Claim    Principal     Interest
Name                               Class    Scheduled     Asserted       Allowed         Paid         Paid
JOHN L. MCCLAIN                    Lgl      11,500.00          NA             NA    11,512.00         0.00
DISCOVER FINANCIAL SVCS            Uns           0.00     5,624.06       5,624.06      688.64         0.00
RBS CITIZENS N.A.                  Sec     334,182.32   340,380.73           0.00        0.00         0.00
RBS CITIZENS N.A.                  Sec           0.00    54,560.93           0.00        0.00         0.00
SCHOOL DISTRICT OF UPPER           Sec           0.00    20,596.76           0.00        0.00         0.00
WELLS FARGO BANK                   Sec      15,850.00    15,888.20      15,888.20        0.00         0.00
PORTFOLIO RECOVERY ASSO            Uns       6,270.00     6,444.55       6,444.55      789.11         0.00
PORTFOLIO RECOVERY ASSO            Uns           0.00         0.00           0.00        0.00         0.00
MONTGOMERY COUNTY TAX              Sec           0.00     2,690.84           0.00        0.00         0.00
UPPER DUBLIN TOWNSHIP              Pri           0.00    22,069.91           0.00        0.00         0.00
CCO MORTGAGE CORP                  Sec      49,065.00          NA             NA         0.00         0.00
DISCOVER BANK                      Sec       5,624.00          NA             NA         0.00         0.00
UPPER DUBLIN SCHOOL DIST           Sec       8,566.76          NA             NA         0.00         0.00
UPPER DUBLIN TAX COLLECTOR         Sec       7,915.00          NA             NA         0.00         0.00
ABINGTON MEMORIAL HOSPITAL         Uns         750.00          NA             NA         0.00         0.00
BANK OF AMERICA                    Uns      25,133.00          NA             NA         0.00         0.00
CHASE CARD                         Uns      14,501.00          NA             NA         0.00         0.00
CITIZENS BANK                      Uns       2,035.00          NA             NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-11080-mdc        Doc 72   Filed 09/23/20 Entered 09/23/20 17:48:10    Desc
                                        Page 3 of 5




Scheduled Creditors:
Creditor                                    Claim     Claim      Claim   Principal     Interest
Name                          Class     Scheduled   Asserted   Allowed       Paid         Paid
GRIMLEY FIN. GROUP            Uns           67.00       NA         NA        0.00         0.00
KOHLS/CAPITAL ONE             Uns          221.00       NA         NA        0.00         0.00
VISA DEPT STORE NATIONAL BANK Uns           53.00       NA         NA        0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-11080-mdc        Doc 72    Filed 09/23/20 Entered 09/23/20 17:48:10   Desc
                                         Page 4 of 5




Summary of Disbursements to Creditors:

                                             Claim             Principal         Interest
                                             Allowed           Paid              Paid
Secured Payments:
      Mortgage Ongoing                             $ 0.00          $ 0.00              $ 0.00
      Mortgage Arrearage                           $ 0.00          $ 0.00              $ 0.00
      Debt Secured by Vehicle                      $ 0.00          $ 0.00              $ 0.00
      All Other Secured                      $ 15,888.20           $ 0.00              $ 0.00
TOTAL SECURED:                               $ 15,888.20           $ 0.00              $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                $ 0.00           $ 0.00              $ 0.00
        Domestic Support Ongoing                  $ 0.00           $ 0.00              $ 0.00
        All Other Priority                        $ 0.00           $ 0.00              $ 0.00
TOTAL PRIORITY:                                   $ 0.00           $ 0.00              $ 0.00

GENERAL UNSECURED PAYMENTS:                  $ 12,068.61       $ 1,477.75              $ 0.00



Disbursements:

       Expenses of Administration            $ 12,522.25
       Disbursements to Creditors             $ 1,477.75

TOTAL DISBURSEMENTS:                                          $ 14,000.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-11080-mdc          Doc 72      Filed 09/23/20 Entered 09/23/20 17:48:10               Desc
                                             Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 09/23/2020                        By: William C. Miller
                                             Chapter 13 Standing Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
